The opinion of the court was delivered by
Poster, J.:
The plaintiffs sued to recover a commission for services as agents of defendant in the exchange of his farm for other real estate. The jury returned a verdict for plaintiffs; judgment was rendered; defendant’s motion for a new trial was overruled; and he appeals.
In his answer he denied that plaintiffs were his agents; denied that he had listed his property with them, and as a further defense alleged that plaintiffs acted as the agents of and were paid a commission by the other party in the trade. A purported abstraot sets forth the pleadings in full (which could have been abstracted in a short paragraph); the evidence most favorable to defendant’s contentions, with the questions and answers, when the narrative form should have been employed. It contains no reference to the controlling fact that the jury, in answer to special questions submitted by plaintiffs, and also by defendant, found all the facts in favor of 'plaintiffs and against the defendant.
Every finding is abundantly sustained by evidence, and the case should not have been appealed.
Judgment affirmed.